Citation Nr: 1633261	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  10-46 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for poliomyelitis.  


REPRESENTATION

Appellant represented by:	Michelle A. Marshall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to May 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran died in 2011 and in a March 2012 administrative decision, the RO approved the Appellant's substitution for the Veteran with respect to this claim.  

The Appellant testified at a hearing before the undersigned in June 2012.  A transcript is of record. 

The Board remanded this case in April 2013 for VA treatment records and a new opinion.  It now returns for appellate review. 


FINDING OF FACT

The evidence of record fails to establish that the Veteran's symptoms during service were manifestations of poliomyelitis; the record lacks the necessary competent nexus between the Veteran's in-service symptomatology and the post-service poliomyelitis.



CONCLUSION OF LAW

The criteria for service connection for poliomyelitis have not been met. 38 U.S.C.A. §§ 1110, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

A May 2009 letter provided all notice required under the VCAA.  It notified the Veteran prior to his death of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, VA's duty to notify is satisfied 

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records identified have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  The Appellant has not identified any other records or evidence she wished to submit or have VA obtain.  

Further, an adequate VA opinion was provided in November 2015.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In the report, the examiner considered the Veteran's medical history and provided an explanation in support of the conclusion reached that is specific and clear enough to be weighed against contrary opinions, such that the Board is able to make a fully informed decision.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the opinion is adequate for the purposes of this decision.  

In light of the above, the Appellant has had a meaningful opportunity to participate effectively in the processing of this claim and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board remanded this claim in April 2013 to obtain additional records and to obtain a medical opinion.  These actions have been accomplished.  Accordingly, the Board finds there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


II. Analysis

The Appellant asserts that the Veteran experienced symptoms of poliomyelitis while in service but was untreated until nearly a year later when he was hospitalized as a result of acute poliomyelitis, as stated in her June 2012 hearing.  For the following reasons, the Board finds that service connection for poliomyelitis is not established. 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the Federal Circuit Court held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard.  See Walker, supra, (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).

The condition at issue in this case, poliomyelitis, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) does not apply.  However, under 38 C.F.R. § 3.379, if the first manifestations of acute anterior poliomyelitis present themselves in a veteran within 35 days of termination of active military service, it is probable that the infection occurred during service.  If they first appear after this period, it is probable that the infection was incurred after service.  Id. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The Veteran's service treatment records are negative for a diagnosis of poliomyelitis.  The records show that in August 1950, he was treated for right knee swelling.  It was noted that the swelling occurred on long marches.  He was given an Ace bandage and liniment.  In January 1951, he was treated for right ear pain of 10-days duration.  In January 1952, the Veteran was treated for boils.  In March 1952, he was treated for an ulcer of the left tibia/ cellulitis of the left pretibial region.  In April 1952, he received treatment for furuncles of the left hip.  In February 1953, he was treated for "bad feet."  In May 1953, the Veteran underwent a separation examination.  At that time, he was clinically evaluated as "normal" for neurologic purposes.           

A Birmingham VA Hospital Summary shows that the Veteran was hospitalized from April 1954 to June 1954.  Upon admission, it was noted that the Veteran had been transferred from the VA Hospital in Tuscaloosa with the diagnosis of acute poliomyelitis.  According to the Veteran, 10 days prior to his transfer, he had developed a sore throat, rhinitis, and fever with remission in approximately two days.  Five days prior to his transfer, he noted the almost simultaneous onset of back and neck pain, and stiffness and weakness of the left leg.  Upon physical examination, there was weakness of the left abdominal muscles, the left gluteal muscles, and the anterior tibiales and calf muscles.  The Veteran was placed on bed rest and sand bags were applied to the left foot to prevent foot drop.  The motor function in the left leg returned "amazingly fast."  Upon his discharge from the hospital, he was diagnosed with anterior poliomyelitis, acute of the left lower lumbar region, which was treated and improved.     

In a lay statement from the Veteran's mother, dated in July 1987, she stated that soon after the Veteran's discharge, he visited her in Tuscaloosa.  One night while visiting, he walked the floor all night with his "leg and back hurting."  The Veteran stated that he had been having some pain since his discharge but he thought it would go away.  The next day, he sought treatment at the Tuscaloosa VA Hospital where he was admitted for poliomyelitis.  According to the Veteran's mother, his polio left him with one leg shorter than the other and he subsequently walked with a limp.  In lay statements from the Veteran's sister and friend, Mr. L., dated in July 1987, they stated that after the Veteran's discharge, he complained of back and leg pain.  In April 1954, he was hospitalized and diagnosed with polio.  In the lay statement from the Veteran's wife, dated in September 1987, she stated that due to the Veteran's polio, he developed a limp.   

In a private medical statement from Dr. E.A. M., dated in February 1988, Dr. M. stated that he had treated the Veteran since November 1974.  The Veteran had a history of poliomyelitis at age 20 with residual weakness in his left leg and paresthesia of the right leg.     

In October 1999, a hearing was conducted at the RO.  At that time, the Veteran stated that while he was in the military, he experienced the initial symptoms of his polio, which was later diagnosed in April 1954.  Specifically, he indicated that he experienced soreness and pain in his knees.  He also had boils over his body, including his knees.  The Veteran reported that he sought treatment for his symptoms on numerous occasions.  According to the Veteran, when he was diagnosed with polio, he was completely paralyzed.  He noted that due to his polio, one of his legs was shorter than the other.  He also had residual weakness and swelling of his legs.  

In the private medical statement from K.B.B., M.D. dated in May 2009, he stated that he had reviewed the Veteran's service treatment records.  Dr. B. indicated that it was his opinion that it was possible that the Veteran had poliomyelitis while on active duty even though the "full-blown" symptoms of acute poliomyelitis occurred within a year after his discharge from the military.  According to Dr. B., the incubation period of poliomyelitis could be many years before acute symptoms showed themselves.    

In July 2009, the Veteran underwent a VA examination that was conducted by I.G.M., M.D.  Dr. M. stated that he had reviewed the Veteran's claims file.  The Veteran indicated that during service, he had experienced weakness in his lower extremities.  He noted that soon after his discharge, he was hospitalized with polio and could not move his legs.  Due to his polio, he still did not have any feeling on his right side, from the waist down.  The Veteran stated that his left leg was shorter and would swell.  He indicated that his right leg had always been weaker than his left leg, but that he no longer had control over either leg.  

Following the physical examination, the pertinent diagnoses were the following: (1) status post poliomyelitis affecting the left lower extremity, (2) alcoholic neuropathy, (3) neuropathy of aging, (4) truncal ataxia, secondary to numbers 1 to 3, and (4) osteoarthritis, status post right knee replacement.  Dr. M. stated that several years ago, the Veteran started to use a cane in his right hand, probably after his right knee replacement which was eight years ago.  That operation may have resulted in a stretch injury to adjacent nerves, since the Veteran walked with a circumvented right lower extremity.  On neurological examination, the Veteran had lost light touch sensation in all fingers and both feet.  In addition, he had lost discriminatory and pin sensation throughout the right lower extremity and position/vibratory sense below the right ankle.  In the left lower extremity, position sense was absent below the ankle and vibratory sense was absent distal to the metacarpal phalangeal (MP) joints.  Accordingly, Dr. M. indicated that the Veteran had peripheral nerve sensory abnormalities that were inconsistent with a history of poliomyelitis (which did not affect sensation but instead caused muscle wasting and spasticity).  The Veteran did have difficulty arising from a sitting position, which was consistent with his history of poliomyelitis and contributed to gait unsteadiness (truncal ataxia).  The Veteran's sensory abnormalities, which presented in all extremities but were most marked in the right lower extremity, were due to a combination of alcoholic neuropathy, neuropathy of aging, and (likely) stretch neuropathies from the right knee replacement surgery.        

In August 2009, Dr. M. provided an addendum to the July 2009 VA examination report.  In the addendum, he opined that it was less likely than not that the Veteran's truncal ataxia was etiologically related to his 1954 attack of acute poliomyelitis.  Dr. M. also reported that the Veteran had difficulty standing from a seated position which dated back to an episode of acute poliomyelitis which affected the lower extremities, left worse than right, in 1954.  There was no muscle wasting in the lower extremities and deep tendon reflexes were preserved in the left lower extremity, whereas weakness was present in 1954.  

In October 2009, Dr. M. provided another addendum to the July 2009 VA examination report.  In the addendum, Dr. M. responded to the pertinent question of whether the Veteran's poliomyelitis was related to his time in the service, or to signs or symptoms documented in his service treatment records.  Dr. M. stated that poliomyelitis was an acute illness; there was no gradual prodrome.  The Veteran had an attack of acute poliomyelitis documented 12.5 months after his discharge.  Therefore, Dr. M. opined that it was less likely than not that the Veteran's poliomyelitis was related to his time in the military.      

In June 2012, the Appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  She maintained that during service, the Veteran was treated for boils and that boils were a symptom of polio.  The Appellant indicated that after the Veteran was treated for polio, he did not receive any further treatment for his polio residuals.  She stated that due to the Veteran's polio, one leg was shorter than the other.    

In November 2015, a VA examiner reviewed the Veteran's file, including his service treatment records, Dr. B.'s opinion, VA treatment records, and death certificate.  The examiner stated that the prodromal phase of poliomyelitis lasts from 4 to 35 days from the first manifestation of polio infection, which would typically be a mild gastroenteritis or pharyngitis, followed by an attack of muscle weakness or meningitis at the end of the prodromal phase.  She continued, stating that a polio infection does not result in cutaneous manifestations such as boils or furuncles.  The examiner concluded that the latency phase from initial polio infection to development of muscle weakness was simply too short for any of the Veteran's service-related complaints to be due to polio infection and that the discharge summary from the Veteran's hospitalization for polio documented the classic manifestations of the disease from early prodromal symptoms to development of muscle weakness occurring within a few days.  Concerning Dr. B.'s opinion, the VA examiner stated that in reading the textbook descriptions and medical publication reviews of poliomyelitis, polio is not a disease that has a latency period of a year or more after infection before manifestations of muscle weakness.  She concluded that it was her opinion that 2009 VA examination was accurate in that it was less likely than not that the Veteran's poliomyelitis was incurred in or related to his claimed in-service injury, event, or illness.  

During his lifetime, the Veteran had residuals of poliomyelitis, including of the left lower extremity, as shown at the time of his July 2009 VA examination.  As noted above, he also had in-service treatment for right knee swelling, right ear pain, boils, ulcer of the left tibia/cellulitis of the left pretibial region, furuncles of the left hip, and bad feet.  

Turning to the nexus element of service connection, the Veteran (and the Appellant) stated that his in-service symptoms were early signs of poliomyelitis that went undiagnosed from his date of discharge to diagnosis in April 1954.  However, based on the most probative evidence of record, the Board finds that there is no nexus between the Veteran's poliomyelitis and his service.  

As noted above, the November 2015 VA examiner concluded that it was less likely than not that the Veteran's poliomyelitis was incurred in or related to his claimed in-service injury, event, or illness.  The Board assigns the most probative value to the November 2015 VA examiner's opinion because she provided clear and supported reasoning in concluding that the Veteran's polio was less likely than not related to service.  Specifically, she explained that the medical literature did not support a finding of a year-long incubation period for the polio virus; rather, the prodromal phase of poliomyelitis lasts from 4 to 35 days from the first manifestation of polio infection.  With respect to the Veteran's own medical history, she stated that the latency phase from the initial polio infection to the development of muscle weakness was simply too short for any of his service-related complaints to be due to polio infection and that the April 1954 discharge summary from his hospitalization for polio documented the classic manifestations of the disease from early prodromal symptoms to the development of muscle weakness occurring within a few days.  

In short, the November 2015 VA examiner's opinion represents the informed, objective conclusion of a medical professional, and is supported by a specific explanation based on the Veteran's medical history and application of medical principles.  Accordingly, the VA medical opinion carries great weight.  

While Dr. B. reached a contrary conclusion in his May 2009 opinion, the Board finds his opinion conclusory and unsupported by any medical evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning).  As noted above, Dr. B. stated that it was possible that the Veteran had poliomyelitis while on active duty even though the full-blown symptoms of acute poliomyelitis occurred within a year after his discharge from the military, and that the incubation period of poliomyelitis could be many years before acute symptoms showed themselves.  Dr. B. did not reference any medical literature supporting his statement that the incubation period of poliomyelitis could be many years; whereas, the VA examiner specifically stated that the medical literature did not support a finding of a year-long incubation period for the polio virus.  Also, the phrasing of Dr. B's opinion, i.e., "it was possible" and "could be," is speculative in nature and further detracts from its probative value.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (holding that a 'generic statement about the possibility of a link' to service is 'too general and inconclusive' to be probative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a physician's statement that the Veteran 'may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis' was speculative and thus not sufficient by itself to support the claim) (emphasis in original).  Thus, the Board finds the November 2015 more probative, and that the most probative medical evidence is against the Veteran's claim.  

The November 2015 VA opinion also outweighs the Appellant's and the Veteran's lay statements.  Whether the Veteran's in-service symptoms were manifestations of poliomyelitis is a complex determination that is not within the province of lay observation but rather requires an understanding of the nature of the condition involved, including it progresses and affect other conditions or functioning, and the various medical factors having a bearing on the issue.  Thus, for these reasons, although lay testimony may be competent evidence with respect to both the diagnosis and the etiology or cause of a disability, the determination in this case requires medical expertise and accordingly a competent medical opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject 'categorically' lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are 'medical in nature').  Thus, given the medically complex nature of this determination, the Appellant's and the Veteran's statements alone are not competent evidence, as they are lay persons in the field of medicine and thus do not have the expertise to render an informed opinion on this issue.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the probative value of their statements must be discounted on this basis.  See id. at 470-71 (in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).

Accordingly, as the service connection elements are not satisfied, service connection for poliomyelitis is not established.  See Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303(a).  Poliomyelitis was not diagnosed during service and the first manifestations of acute anterior poliomyelitis did not present themselves within 35 days of termination of service.  Rather, the Veteran was not diagnosed as having poliomyelitis until April 1954, approximately 11 months after his separation form service.  Further, the most probative evidence of record shows that his poliomyelitis did not have its onset or manifest during service and was not related to any incident of service.  The preponderance of the evidence is against the claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for poliomyelitis is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for poliomyelitis is denied.  



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


